Citation Nr: 1140231	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to service-connected hypertension.

2. Entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus, Type II, and/or service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2005 and December 2005 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for diabetes mellitus, Type II, and denied service connection for a bilateral eye disorder, respectively.  In June 2009, a videoconference hearing was held before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision in November 2009, the Veteran's Law Judge who conducted the hearing reopened the claim of service connection for diabetes mellitus, Type II, and remanded the matters on appeal for additional development and to satisfy notice requirements.

The Veteran's Law Judge who conducted the June 2009 videoconference hearing and issued the November 2009 decision is no longer with the Board.  In a July 2011 statement, a representative from the Texas Veterans Commission indicated that the Veteran wanted a Board hearing by live videoconference.  Because the statement was submitted by a representative from a service organization not designated by the Veteran, clarification was sought from The American Legion (the appointed representative).  By telephone conversation in September 2011, the Veteran's representative advised her that she was "entitled to a hearing as a different judge [had] been assigned to review her appeal."  However, she "ultimately stated she wanted her appeal to proceed through the written brief process."  See September 2011 letters from The American Legion; see also 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In light of the foregoing, the Veteran's claim is proceeding without another hearing before the Board.  The case has been reassigned to the undersigned.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.

REMAND

The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In August 2011 written argument, the Veteran's representative submitted additional evidence (with a waiver of initial Agency of Jurisdiction (AOJ) consideration) in the form of Internet articles from the Mayo Clinic.  Specifically, an article on hypertension pointed out that uncontrolled high blood pressure may lead to a metabolic syndrome, which is "a cluster of disorders of [an individual's] metabolism . . . The more components [a person has], the greater [his or her] risk of developing diabetes, heart disease or stroke."  The representative observed that as the Veteran has already established service connection for residuals of a cerebrovascular accident as secondary to hypertension, it is plausible to also consider that her diabetes mellitus, Type II, may have been caused or aggravated by her hypertension.  See 38 C.F.R. § 3.310.

The Veteran's claim for service connection for diabetes mellitus, Type II, has thus far been developed only as a direct claim for service connection.  However, in light of the representative's argument and the evidence submitted, consideration must also be given as to whether secondary service connection may be warranted.  As the evidence of record is inadequate to properly address the medical questions raised in the matter, a VA examination to determine whether the diabetes mellitus, Type II, is etiologically related to the Veteran's service-connected hypertension (which, notably, was diagnosed prior to the diagnosis of diabetes mellitus, Type II) is necessary.

Regarding the matter of service connection for a bilateral eye disorder, the Veteran was afforded a VA examination in April 2011 to address the etiology of any eye disorders diagnosed.  She later submitted additional treatment records to the examiner for her review.  See May 2011 letter addressed from the Veteran to the VA examiner.  These records were, in turn, forwarded to the RO by the examiner.  In a handwritten note, the examiner stated that the Veteran had indicated her desire for the treatment records to be included in her claims file, and that she had also "included summary as addendum to [the VA examination]."  A close review of the record did not find a copy of the addendum opinion (or any suggestion that the RO is aware that an addendum opinion to the April 2011 VA examination report was completed).  Consequently, a copy of the addendum opinion provided by the April 2011 VA examiner must be secured, and considered.

Finally, the Board notes that in July 2011, the Veteran submitted additional evidence/information that was associated with the record at that time.  In August 2011, her representative submitted a waiver of initial AOJ consideration for that submission.  Meanwhile, the additional treatment records discussed in the above-paragraph were received by the RO in June 2011, but not associated with the claims file until October 2011.  As the August 2011 waiver from the Veteran's representative is not phrased in prospective terms, and does not identify specifically the evidence that it serves to address, it is unclear whether the treatment records forwarded to the April 2011 VA examiner for her review, and later submitted to the RO are encompassed by the August 2011 waiver of initial AOJ consideration.  Regardless, as the claim is being remanded for additional development, the RO will have the opportunity to review this evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1. 	Regarding the claim of service connection for diabetes mellitus, Type II, to include as on a secondary basis, the RO must send the Veteran a letter providing her the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising her of the amendments of 38 U.S.C.A. § 3.310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection for diabetes mellitus, Type II, as secondary to service-connected hypertension.  The Veteran and her representative should be afforded the opportunity to respond, and the RO should arrange for any further development suggested by their response(s).

2. 	The RO should also arrange for an exhaustive search to locate (and associate with the claims file) the above-noted addendum opinion from the April 2011 VA examiner, Dr. S.J.D.  If it cannot be located, the Veteran's claims file should be forwarded to that provider for completion of another addendum opinion for the record.   

3. 	The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her diabetes mellitus, Type II.  The Veteran's claims file must be reviewed in conjunction with the examination.  Upon examination/ interview of the Veteran, and review of pertinent medical history (to include any medical opinions already of record), the examiner should provide opinions responding to the following:  

(a) Is it at least as likely as not (50 percent or better probability), that the Veteran's diabetes mellitus, Type II, had its onset in service, was manifested within one year of her separation from service, or is otherwise related directly to her service?  

(b) It is at least as likely as not (50 percent or better probability) that the Veteran's diabetes mellitus, Type II, was either caused or aggravated by her service-connected hypertension?  If it is determined that the diabetes mellitus was not caused by, but was aggravated by the hypertension, the examiner must opine regarding the degree of disability due to the aggravation.

The examiner must explain the rationale for all opinions given.  The explanation must address the internet articles submitted by the appellant.

4. 	The RO should then review the file, to specifically include an initial review of the aforementioned evidence submitted without a waiver, and all further evidence received in the interim, and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

